Citation Nr: 0726021	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  04-29 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for basic eligibility for Department of 
Veterans Affairs disability benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The question of whether the appellant had the requisite 
service for entitlement to VA benefits is the subject of this 
appeal.  The appellant alleges that he had service as a 
guerrilla in the Philippine Army during World War II.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 adverse action by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO determined that the appellant did not have 
service which makes him eligible for VA benefits.  

In August 2004, the appellant requested a videoconference 
hearing before a Veterans Law Judge.  He was afforded a 
personal hearing before a Rating Veterans Service 
Representative at the RO in October 2004, at which time he 
submitted a written statement withdrawing his request for a 
videoconference hearing.  Accordingly, all due process has 
been afforded the appellant with respect to his right to a 
hearing.  


FINDINGS OF FACT

1.  The National Personnel Records Center (NPRC) has 
certified that the appellant had no qualifying service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the Armed Forces of 
the United States.  

2.  Basic eligibility for VA benefits was denied by the RO in 
March 2000.  The appellant was notified of the decision that 
same month, and he did not initiate an appeal of the 
decision.  

3.  Evidence received since the March 2000 RO decision, to 
the extent it which was not previously of record, and is not 
cumulative of other evidence of record, does not raise a 
reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  The requirements of basic eligibility for VA benefits 
have not been met.  38 U.S.C.A. §§ 101, 107, 5100-5103A, 
5106, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.3, 
3.40, 3.41, 3.203 (2006).  

2.  Evidence received since the March 2000 RO decision is not 
new and material, and the appellant's claim of basic 
eligibility for Department of Veterans Affairs benefits may 
not be reopened.  38 U.S.C.A. § 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In May 2004, the RO sent the appellant a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The May 2004 letter informed the appellant that VA 
would assist him in obtaining evidence necessary to support 
his claim, including medical records, employment records, or 
records from other Federal agencies.  He was advised that, 
since his claim for legal entitlement to VA benefits was 
denied previously, it was his responsibility to send new and 
material evidence sufficient to reopen the claim.  The 
appellant was advised of the meaning of "new and material 
evidence" in general, the reasons for the previous denial, 
and a description of what evidence would be necessary to 
substantiate the element(s) found insufficient in the 
previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The appellant was also specifically asked to provide 
"any evidence in your possession that pertains to your 
claim."  See 38 C.F.R. § 3.159(b)(1).  

The Board finds that the content of the May 2004 letter 
provided to the appellant complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, a 
July 2004 SOC and October 2004 SSOC provided him with yet an 
additional 60 days to submit more evidence.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  In addition, it appears that all 
obtainable evidence identified by the appellant relative to 
his claim has been obtained and associated with the claims 
file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  Since 
the claim herein is being denied, such issues are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


II.  Facts and Analysis

The appellant contends that his guerrilla service during 
World War II meets the requirements for recognition as having 
served with the United States Army, and therefore confers 
eligibility for VA benefits.  

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  Service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, may constitute recognized service in the 
Armed Forces of the United States for VA purposes.  38 C.F.R. 
§§ 3.40, 3.41 (formerly 38 C.F.R. §§ 3.8 and 3.9, 
redesignated and amended at 66 Fed. Reg. 66,767 (Dec. 27, 
2001)).  Such service, however, must be certified as 
qualifying by appropriate military authority.  38 C.F.R. § 
3.203.

These regulations have their basis in statute at 38 U.S.C. § 
107(a).  See DeLa Pena v. Derwinski, 2 Vet. App. 80 (1992), 
wherein the U.S. Court of Appeals for Veterans Claims upheld 
the constitutionality of 38 U.S.C. § 107(a) following the 
"reasoning and wisdom" of the U.S. Court of Appeals for the 
District of Columbia Circuit in Quiban v. Veterans Admin., 
928 F.2d 1154 (D.C. Cir. 1991).

Title 38 of the United States Code authorizes the Secretary 
of Veterans Affairs to prescribe the nature of proof 
necessary to establish entitlement to veterans' benefits.  
See 38 U.S.C.A. § 501(a)(1).  Under that authority, the 
Secretary has promulgated, inter alia, 38 C.F.R. §§ 3.40, 
3.41, and 3.203(a), (c), to govern the conditions under which 
the VA may extend veterans' benefits based upon service in 
the Philippine Commonwealth Army.  Those regulations require 
that service in the Philippine Commonwealth Army (and thus 
potential veteran status) be proven with either official 
documentation issued by a United States service department or 
verification of the claimed service by such a department.  
See 38 C.F.R. § 3.41(a) (authorizing potential veteran status 
for Philippine personnel "from the date certified by the 
Armed Forces [of the United States]"); § 3.203(a) (requiring 
service department documentation of service where available); 
§ 3.203(c) (requiring service department verification of 
service where documentation is not available).

In claims for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding upon VA.  Duro v. Derwinski, 2 Vet. 
App. at 532.  Thus, if the United States service department 
declines to verify the claimed service, the applicant's only 
recourse to alter such certification lies within the relevant 
service department, not VA.  Soria v. Brown, supra.

In short, under 38 C.F.R. §§ 3.40 and 3.203, a claimant is 
not eligible for VA benefits based upon Philippine service 
unless a United States service department documents or 
certifies his or her service, or, as in this case, the 
service department verifies the service of the party whose 
alleged service is the basis of the claim.  Id.  

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, the VA may accept evidence of service submitted by 
a claimant, such as DD Form 214, Certificate of Release or 
Discharge from Active Duty, or an original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 
(1) the evidence is a document issued by the service 
department, (2) the document contains needed information as 
to length, time and character of service, and (3) in the 
opinion of the VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).

When a claimant does not submit evidence of service or the 
evidence submitted does not meet the regulatory requirements, 
the VA shall request verification of service from a service 
department, under 38 C.F.R. § 3.203.  With respect to 
Philippine service, certifications by the service department 
will be accepted as establishing periods of recognized 
service as a Philippine Scout, a member of the Philippine 
Commonwealth Army serving with the U.S. Armed Forces, or as a 
guerrilla.  38 C.F.R. §§ 3.40, 3.41.

New and material evidence means evidence not previously 
submitted to agency decision makers which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, which 
is neither cumulative nor redundant and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  See Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  Evidence that is solely cumulative or 
repetitious in character will not serve as a basis for 
reconsideration of a previous decision.  Moreover, Hodge 
stressed that under the regulation new evidence could be 
material if that evidence provides "a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge, 
supra, at 1363.

The appellant's case herein turns upon a legal issue as to 
whether the appellant had qualifying service for VA 
disability benefits purposes.  Therefore, any new evidence 
submitted must be material as to that issue.

The evidence of record at the time of the March 2000 denial 
included statements from the appellant indicating that he was 
a member of the Armed Forces of the United States as a 
recognized Philippine Army Guerrilla from October 15, 1943, 
to January 25, 1946.  Also of record was a November 1972 
response from the Adjutant General of the United States Army, 
which indicated that a search revealed that the appellant had 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas in the service of the 
United States Armed Forces.  Based upon this evidence, the RO 
determined the appellant did not have the requisite service 
to be eligible for VA benefits.  

The evidence submitted since the March 2000 denial includes a 
Certification of Military Service by the General Headquarters 
of the Armed Forces of the Philippines, dated in September 
1983, which indicates that the appellant served with the 
Philippine Armed Forces from October 1943 to January 1946.  
Also submitted was a lay statement dated October 2004, from 
P.R.A., which states that he was a commanding officer of a 
battalion attached to a U.S. Army infantry unit and that the 
appellant was under his command.  The appellant also 
submitted numerous statements arguing that his military 
service records may have been lost in the fire that occurred 
at the National Personnel Records Center (NPRC) in 1973.  

Also added to the evidentiary record was a July 2004 response 
from the NPRC, which confirms that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas in the service of the 
United States Armed Forces.  

Based on the foregoing, the Board finds that new and material 
evidence has not been submitted to reopen the claim of 
entitlement to basic eligibility for VA disability benefits, 
under 38 C.F.R. § 3.156(a).  Although the September 1983 
Certification of Military Service from the Armed Forces of 
the Philippines and the October 2004 lay statement from 
P.R.A. are new, in that they were not of record at the time 
of the previous denial of the appellant's claim and are not 
cumulative of other evidence already on file, the Board finds 
the evidence is not material because they are not documents 
from a U.S. service department which certify that the 
appellant served in the "active military, naval or air 
service" under title 38 of the U.S. Code. 

In this regard, the Board notes that the documents submitted 
by the appellant in support of his claim fail to satisfy the 
requirements of 38 C.F.R. § 3.203 as acceptable proof of 
service, as they are not official documents of the 
appropriate U.S. service department.  Therefore, while the 
documents show that the veteran served with the Philippine 
Army from October 1943 to January 1946, they may not be 
accepted by the Board as verification of service for the 
purpose of receiving VA benefits.  See Soria v. Brown, supra.  
As such, the evidence submitted is not new and material 
evidence as it does not bear directly and substantially upon 
the matter upon consideration, which is basic eligibility for 
VA disability benefits.  

The Board notes that the appellant has contended that the 
wrong service serial number was used to verify his service 
with the NPRC; however, the service numbers submitted to the 
NPRC in November 1972 and July 2004 are service numbers 
provided by the appellant in his June 1972 Application for 
Compensation or Pension and September 1983 Certification of 
Military Service from the Armed Forces of the Philippines 
submitted with his November 2003 informal claim for benefits.  
In addition, the November 1972 and July 2004 requests for 
information from the NPRC regarding the appellant's service 
included his name, date of birth, and parents' name, which 
were also provided to verify that the information received 
was related to the appellant in this case.  Therefore, the 
Board finds the appellant has not provided any further 
evidence that would warrant a request for re-certification 
from the service department.  See Sarmiento v. Brown, 7 Vet. 
App. 80, 85 (1994).  

In summary, and for the reasons and bases set forth above, 
the Board concludes that the evidence received in conjunction 
with the claim to reopen is not new and material, and does 
not service to reopen the claim of basic eligibility for VA 
disability benefits.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156(a).  Having found that the evidence is not new and 
material, we must conclude that no further adjudication of 
this claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. 
App. 31 (1991).


ORDER

The appellant not having submitted new and material evidence 
to reopen the previously denied claim of basic eligibility 
for VA death benefits, the appeal is denied.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


